TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-10-00372-CV



  Clifton E. Wolf; Melba R. Wolf; Mary Ellen Castillo; and James Allen Reinarz, M.D.,
                                     Appellants

                                              v.

    Highland Haven Property Owners Association, Inc.; Shady Acres Property Owners
    Association, Inc.; and Kathleen Barnett, as Independent Executrix of the Estate of
                            Chester Arthur Barnett, Appellees


    FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
       NO. 31,997, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellants have filed an unopposed motion to dismiss this appeal. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: September 22, 2010